Citation Nr: 1513538	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  08-08 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hip disorder, including as due to service-connected left ankle disability.

2.  Entitlement to service connection for a low back disorder, including as due to service-connected left ankle disability.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.

4.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to December 1972.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from June and October 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, and Cleveland, Ohio, respectively.  

The June 2007 decision granted service connection for bilateral hearing loss that was assigned an initial noncompensable disability evaluation, effective July 21, 2006.  The October 2007 decision denied service connection for bilateral hip and low back disorders, and entitlement to a TDIU.  Jurisdiction of the Veteran's case is with the VA RO in Oakland.

In April 2012, the Board remanded the Veteran's case to the RO to comply with his request to testify at a hearing before a Veterans Law Judge.

In September 2014, the Veteran testified during a hearing at the RO before the undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND
Increased Rating

The most recent VA examination for bilateral hearing loss was conducted in December 2006.  During his September 2014 Board hearing, the Veteran testified that he believed his hearing loss had worsened since the December 2006 examination.  See Board hearing transcript at page 17.  Given the evidence of a change in the condition, he is entitled to a new examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

TDIU

In the case of a claim for a TDIU, the duty to assist requires that VA obtaining an examination which includes an opinion on what effect the appellant's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The Veteran does not meet the percentage requirements for a TDIU but VA policy is to grant that benefit in all cases where service connected disabilities prevent a veteran from engaging in gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 4.16(a), (b) (2014).  The Board cannot grant a TDIU in the first instance where a veteran fails to meet the percentage requirements, but must first insure that the claim is referred to VA's Director of Compensation and Pension (C&P) for initial consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Records

During his hearing, the Veteran testified that he received Social Security Administration (SSA) disability benefits since 2007 based on his ankle and hip disabilities, and "everything."  See Board hearing transcript at page 7.  The SSA decision and a complete copy of the Veteran's SSA records have not been associated with the claims file.  The records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claims.  38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The claims file contains VA medical records regarding the Veteran's treatment dated to September 2007.  The Veteran testified that he last received medical treatment at the VA medical center (VAMC) in Fresno, California, in approximately 2010 or 2011.  See Board hearing transcript at pages 20-21.  This suggests that additional records regarding the Veteran's treatment may be available.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of the Veteran's VA treatment for the conditions at issue in this appeal since September 2007.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2.  Obtain the SSA disability decision, all records considered in conjunction with its decision, and any subsequent determinations regarding the Veteran's claim for disability. 

3.  Then, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should comment upon the effect of hearing loss on the Veteran's occupational functioning and daily activities.

Reasons should be provided for all opinions.

4.  Obtain an opinion as to whether the residuals of a left distal fibula fracture, in combination with the bilateral hearing loss and tinnitus, would prevent the Veteran from obtaining or retaining gainful employment (earnings above the poverty level for a single individual) consistent with his education and occupational experience.  (A clinical examination should be scheduled if deemed necessary.)

The examiner should give reasons for the opinion.

If the Veteran is found able to engage in gainful employment, notwithstanding his service-connected disabilities, the opinion provider should cite examples of the types of employment the Veteran would be able to perform.

5.  If the Veteran still does not meet the percentage requirements for a TDIU, refer the claim to VA's Director of C&P for adjudication in accordance with 38 C.F.R. § 4.16(b).

6.  If any benefit on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

